UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2453



KING DAVID SINGLETARY,

                                              Plaintiff - Appellant,

          versus


SUSAN J. FIRIMONTE, for DSS; JAMIE F. LEE,
Honorable, Family Court Judge; A. E. MOREHEAD,
III, Honorable, Family Court Judge; DEIDRE
JEFFERSON, Honorable, Family Court Judge; LISA
JACKEL, Psychological Dr. for DSS; MATTHEW
TYLER, Guardian Ad Litem for DSS; SHERIFF
DEPARTMENT; HELLER CAIN; HELLER CAIN, for DSS;
JAMES M. SALEEDY; HENRY M. ANDERSON, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-3916-4-17AJ)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


King David Singletary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     King David Singletary appeals the district court’s order

denying   relief   on   his    42   U.S.C.A.   §   1983   (West   Supp.   2001)

complaint.    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.        Accordingly, we affirm on the reasoning

of the district court.        Singletary v. Firimonte, No. CA-01-3916-4-

17AJ (D.S.C. Nov. 19, 2001).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                       2